         Case 1:20-cv-04849-GBD-JLC Document 8 Filed 07/29/20 Page 1 of 2




                      IN THE UNITES STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 TYLER MILLER,

          Plaintiff,

 v.                                           Case No. 20-cv-4849 (GBD)
 BRIGHTSTAR ASIA, LTD,

          Defendant.


                          MOTION FOR ADMISSION PRO HAC VICE


         Pursuant to Rule 1.3 of the Local Rules of the United States Court for the

Southern District of New York, Eugene N. Bulso, Jr. hereby moves this Court for an

Order for admission to practice Pro Hac Vice to appear as counsel for Tyler Miller in

the above-captioned action.

         I am in good standing of the bar of the state of Tennessee (see Certificate of

Good Standing attached as Exhibit 1), and there are no pending disciplinary

proceedings against me in any state or federal court. I have never been convicted of a

felony. I have never been censured, suspended, disbarred or denied admission or

readmission by any court.

         I have attached as Exhibit 2 the affidavit required by Local Rule 1.3 and have

attached as Exhibit 3 a proposed Order granting this Motion.

         WHEREFORE, undersigned counsel respectfully moves this Court to grant his

admission to appear in this action Pro Hac Vice as counsel for Tyler Miller.




{00141858.DOCX / ver: }
         Case 1:20-cv-04849-GBD-JLC Document 8 Filed 07/29/20 Page 2 of 2




         Dated: July 29, 2020                Respectfully submitted,

                                             s/Eugene N. Bulso, Jr.
                                             Eugene N. Bulso, Jr. (BPR No. 12005)
                                             LEADER & BULSO, PLC
                                             414 Union Street, Suite 1740
                                             Nashville, Tennessee 37219
                                             Tel. (615) 780-4100
                                             Fax. (615) 780-4101
                                             gbulso@leaderbulso.com


                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been served
upon the defendant at the addressed where service was obtained, this 29th day of
July 2020.

                                             s/Eugene N. Bulso, Jr.
                                             Eugene N. Bulso, Jr.




{00141858.DOCX / ver: }                  2
